Case 7:19-cr-00700-VB Document 149 Filed 10/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a _ x a
UNITED STATES OF AMERICA Poo
7 ORDER
DOROTHY MCALLISTER, 19 CR 700-6 (VB)
Defendant. :
wenn eee eee eee eee xX

 

A change of plea hearing in this case is scheduled for October 23, 2020, at 10:00 a.m.
The Court expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
. individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: October 6, 2020
White Plains, NY

SO ORDERED/

[rut

Vincent L. Briccetti
United States District Judge

 

 

 
